Case: 20-1233   Document: 53     Page: 1    Filed: 10/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   BILLIE O. STONE, DBA STOBIL ENTERPRISE,
                    Appellant

                            v.

          SECRETARY OF THE AIR FORCE,
                      Appellee
               ______________________

                       2020-1233
                 ______________________

     Appeal from the Armed Services Board of Contract Ap-
 peals in Nos. 61688, 61689, Administrative Judge Richard
 Shackleford.
                  ______________________

                Decided: October 19, 2021
                 ______________________

    BILLIE O. STONE, San Antonio, TX, pro se.

     GEOFFREY MARTIN LONG, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., PATRICIA M.
 MCCARTHY.
                 ______________________

  Before NEWMAN, LOURIE, and O’MALLEY, Circuit Judges.
Case: 20-1233     Document: 53      Page: 2    Filed: 10/19/2021




 2                       STONE   v. SECRETARY OF THE AIR FORCE



 PER CURIAM.
      Billie O. Stone appeals from the decision of the Armed
 Services Board of Contract Appeals (“the Board”) denying
 his monetary claim against the Department of the Air
 Force. Appeals of Stobil Enter., Nos. 61688, 61689, 2019
 ASBCA LEXIS 19 (Jan. 18, 2019) (“Decision”). Stone’s
 claim against the Air Force stems from a dispute over a
 contract for the removal and replacement of a door. For the
 following reasons, we dismiss the appeal for lack of juris-
 diction.
                         BACKGROUND
      Stone d/b/a/ Stobil Enterprise specializes in door instal-
 lations. In January 2018, the Air Force submitted a Re-
 quest for Quotation (RFQ) for the removal and replacement
 of a door. SAppx 14. 1 The RFQ’s Statement of Work (SOW)
 stated in relevant part:
     PROJECT SCOPE: The contractor shall furnish
     all supervision, labor, transportation[,] materials,
     tools, incidentals, equipment, and Quality Assur-
     ance to remove existing Overhead Door and install
     new Overhead Door, hardware, and electric mo-
     tors. . . .
     PROJECT DESCRIPTION: The requirements of
     this project are but not limited to the following: Re-
     move one (1) each steel overhead door and replace
     with new 25’ by 21’ heavy duty rolling overhead
     door with electric operators.
 Id. at 30.




     1 “SAppx” refers to the appendix attached to the gov-
 ernment’s response brief.
Case: 20-1233     Document: 53     Page: 3    Filed: 10/19/2021




 STONE   v. SECRETARY OF THE AIR FORCE                      3



     Stone submitted a quote in response to the RFQ. Sub-
 sequently, the Air Force awarded Stone the contract. Id.
 at 20.
     After inspecting the door, Stone sent an email to the
 Air Force contract specialist informing her that the drum,
 which assists in the door’s electrical operation, was dam-
 aged. Id. at 23. He wrote that he could replace the drum,
 but that it would add an additional cost to the existing con-
 tract. Id. The contract specialist responded that, under
 the SOW, Stone would need to replace the drum at no ad-
 ditional cost. Id. at 24. She pointed out that the SOW re-
 quired removal and replacement of the door and a drum is
 “part of the electrical operation” of the door. Id.
     Stone disagreed and submitted a claim to the contract-
 ing officer for $126,000. Id. at 28. The claim encompassed,
 among other things, costs for purchase of materials and
 “harm; undue hardship; and loss of credit standing with
 the [m]anufacturer for nonpayment of the supplied materi-
 als procured for the Government’s requirement.” Id. The
 contracting officer denied Stone’s claim. Id. at 38. Shortly
 thereafter, the Air Force terminated its contract with Stone
 because he failed to complete the task by the required date.
 Id. at 39.
     Stone appealed to the Board pursuant to the Small
 Claims Procedure. 41 U.S.C. § 7106(b). The Board sus-
 tained the contracting officer’s denial of Stone’s monetary
 claim and termination of the contract. See Decision, 2019
 ASBCA LEXIS 19, at *10–12. According to the Board, per
 the SOW, Stone should have replaced the drum at no addi-
 tional cost. The Board acknowledged that the drum was
 not mentioned in the contract, but credited the govern-
 ment’s argument that it was industry practice to replace
 the drum when replacing the door. Id. The Board also de-
 nied Stone’s motion for reconsideration. Appeals of Stobil
 Enter., Nos. 61688, 61689, 2019 ASBCA LEXIS 211, at *7
 (July 23, 2019).
Case: 20-1233     Document: 53      Page: 4    Filed: 10/19/2021




 4                       STONE   v. SECRETARY OF THE AIR FORCE



                          DISCUSSION
     Our jurisdiction to review decisions of the Board is lim-
 ited. The Contract Disputes Act defines this court’s juris-
 diction to entertain appeals from Board decisions
 adjudicated pursuant to the Small Claims Procedure. It
 provides that such decisions are “final and conclusive and
 may not be set aside except in cases of fraud.” 41 U.S.C.
 § 7106(b)(4); see also § 7107. To invoke this court’s juris-
 diction to review the Board’s decision, an appellant must
 make a “non-frivolous allegation of fraud in the board pro-
 ceedings.” Palmer v. Barram, 184 F.3d 1373, 1380 (Fed.
 Cir. 1999).
     Stone alleges that the Board acted fraudulently in
 making its decision. According to Stone, the Board “vio-
 lat[ed] . . . federal statute[s]” and “failed to execute proper
 review.” Appellant’s Br. 11, 13. The government responds
 that we lack jurisdiction over Stone’s appeal because he
 has failed to non-frivolously allege fraud. Specifically, the
 government contends that Stone’s fraud allegations are
 conclusory and unsupported.
      We agree with the government that we lack jurisdic-
 tion over this appeal. Although Stone makes general alle-
 gations that the Board acted fraudulently in reaching its
 decision, he provides no specific evidence in support of
 those allegations. For example, Stone states that the
 Board “suppressed” evidence, but he provides no such ex-
 amples. Appellant’s Br. 19. He also asserts that the Board
 misrepresented facts and was therefore deceptive, but
 again, he offers no actual evidence of deception. See id. at
 14. At bottom, Stone’s arguments amount to a disagree-
 ment with the Board’s determination. Because Stone has
 failed to make a non-frivolous allegation of fraud, we do not
 have jurisdiction to review this appeal.
Case: 20-1233     Document: 53     Page: 5   Filed: 10/19/2021




 STONE   v. SECRETARY OF THE AIR FORCE                     5



                         CONCLUSION
     We have considered Stone’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, we dis-
 miss the appeal. 2
                        DISMISSED




    2    Stone filed a motion for supplemental briefing,
 which we granted on March 29, 2021. ECF No. 35. Subse-
 quently, Stone filed another motion, requesting that we va-
 cate the March 29, 2021 order allowing the briefing. ECF
 No. 36. We deny Stone’s request.